Exhibit 10.7

 

RBC Centura   Commercial Promissory Note   (SD-L&S) $5,500,000.00   Greenville,
South Carolina   January 2, 2007 Master Note  

FOR VALUE RECEIVED, the undersigned (whether one or more, “Borrower”) promises
to pay to RBC CENTURA BANK (“Bank”), or order, the sum of Five Million Five
Hundred Thousand and No/100 Dollars ($5,500,000.00), or so much thereof as shall
have been disbursed from time to time and remains unpaid, together with interest
at the rate and payable in the manner hereinafter stated. Principal and interest
shall be payable at any banking office of Bank in the city or town indicated
above, or such other place as the holder of this Note may designate.

Article I. Interest Rate.

Section 1.1. Rate of Accrual. Interest will accrue on the unpaid principal
balance at the rate set forth in Section 1.2.1. until maturity of this Note,
whether such maturity occurs by acceleration or on the Maturity Date. Interest
will accrue on any unpaid balance owing under this Note, whether principal,
interest, fees, premiums, charges or costs and expenses, after maturity at the
rate set forth in Section 1.2.2. All accrual rates of interest under this Note
will be contract rates of interest, whether a pre-default rate or a default
rate, and references to contract rates in any loan documents executed and
delivered by Borrower or others to Bank in connection with this Note shall be to
such contract rates.

Section 1.2. Interest Rates.

1.2.1. Pre-Default Rate. Subject to the provisions of Section 1.2.2. below,
interest payable on this Note per annum will accrue at two hundred and fifty
basis points (2.50%) plus the LIBOR Base Rate. The “LIBOR Base Rate” is the
London Interbank Offer Rate for United States Dollars for a term of one month
which appears on Telerate Page 3750, Bloomberg Professional Screen BBAM (or any
generally recognized successor method or means of publication) as of 11:00 a.m.,
London time, two (2) London business days prior to the day on which the rate
will become effective. The rate for the first month or part thereof will
initially become effective on the date of the Note as shown on the face hereof.
Thereafter, the rate will change and a new rate will become effective on the
first calendar day of each succeeding month. If for any reason the London
Interbank Offer Rate is not available, then the “LIBOR Base Rate” shall mean the
rate per annum which banks charge each other in a market comparable to England’s
Eurodollar market on short-term money in U.S. Dollars for an amount
substantially equivalent to the principal amount due under this Note as
determined at 11:00 A.M., London time, two (2) London business days prior to the
day on which the rate will become effective, as determined in the Bank’s sole
discretion. Bank’s determination of such interest rate shall be conclusive,
absent manifest error.

1.2.2. Default Rate. Upon the nonpayment of any payment of interest described
herein, Bank, at its option and without accelerating this Note, may accrue
interest on such unpaid interest at a rate per annum (“Default Rate”) equal to
the lesser of (i) the maximum rate of interest that may be charged to and
collected on commercial loans without violating applicable law or (ii) five
percent (5.0%) plus the pre-default interest rate otherwise applicable
hereunder, as set forth in Section 1.2.1. After maturity of this Note, whether
by acceleration or otherwise, interest will accrue on the unpaid principal of
this Note, any accrued but unpaid interest and all fees, premiums, charges and
costs and expenses owing hereunder at the Default Rate until this Note is paid
in full, whether this Note is paid in full pre-judgment or post-judgment.



--------------------------------------------------------------------------------

1.2.3. Variable Rate; Calculation of Interest.

1.2.3.1. Variable Rate. This is a variable rate note. Any change in the rate of
interest payable under this Note will equal the change in the variable rate
index to which such rate is tied, but the rate at which interest accrues under
this Note shall never exceed the maximum contract rate which may be charged to
and collected from Borrower on the loan evidenced by this Note under applicable
law. Bank shall have no obligation to notify Borrower of adjustments in the rate
of interest payable under this Note. Adjustments to the rate of interest will be
effective on the date of change in the variable rate index.

1.2.3.2. Calculation of Interest. All interest payable under this Note shall
accrue daily on the basis of the actual number of days elapsed and a year of
three hundred sixty (360) days. In computing the number of days during which
interest accrues, the day on which funds are initially advanced shall be
included regardless of the time of day such advance is made, and the day on
which funds are repaid shall be included unless repayment is credited prior to
close of business. Payments in federal funds, immediately available in the place
designated for payment, received by Bank prior to 2:00 p.m. local time at said
place of payment, shall be credited as if received prior to close of business on
the day the funds are immediately available; while other payments, at the option
of Bank, may not be credited until such payments are immediately available to
Bank, in federal funds, in the place designated for payment, prior to 2:00 p.m.
local time at said place of payment on a day on which Bank is open for business.

Article II. Payment Terms.

Section 2.1. Interest Payment Terms. Payments under this Note include an
interest component and a principal component. The principal component is set
forth in Section 2.2 below. The interest component shall be paid monthly, in
arrears, beginning February 1, 2007, and continuing on the same calendar day of
each consecutive month thereafter until the Maturity Date, when all accrued but
unpaid interest is due and payable in full.

Section 2.2. Principal Payment Terms; Maturity Date. As stated in Section 2.1
above, payments under this Note include an interest component and a principal
component. The interest component is set forth in Section 2.1 above. The
principal component shall be paid on May 30, 2007 (herein referred to as the
“Maturity Date”), when one payment of the entire balance of principal, interest,
fees, premiums, charges and costs and expenses then outstanding on this Note
shall be due and payable in full.

Section 2.3. Prepayment. This Note may be prepaid in whole or in part at any
time without penalty.

Section 2.4. Application of Payments. All payments made on this Note shall be
applied first to payment of all late fees, charges, premiums and costs and
expenses due but unpaid under this Note, then to accrued but unpaid interest and
finally to principal, in the inverse order of the payment dates therefor, unless
Bank determines in its sole discretion to apply payments in a different order or
applicable law requires a different application of payments. The partial
prepayment of this Note, if permitted, shall not result in a payment holiday or
any other deferral of any regularly scheduled payments under this Note, all of
which shall be made as and when the same are scheduled to be paid.

Article III. Loan Agreement and Security.

Section 3.1. Loan Agreement. Borrower and Bank have entered into an amended and
restated loan and security agreement dated of even date herewith (“Amended and
Restated Loan and Security Agreement”). Borrower shall perform and abide by, as
and when so required, each and all of the covenants, terms and conditions
imposed upon or applicable to Borrower in the Amended and Restated Loan and
Security Agreement and all security documents and other agreements referenced
therein. This Note shall be subject to the terms and conditions of such Amended
and Restated Loan and Security Agreement, and if any terms or conditions of
these two agreements conflict, the terms and conditions of the Amended and
Restated Loan and Security Agreement shall prevail.

Section 3.2. Security Documents. This Note is secured by (1) the Amended and
Restated Loan and Security Agreement, (2) the security documents and other
supporting obligations identified in the Amended and Restated



--------------------------------------------------------------------------------

Loan and Security Agreement, (3) the security documents and other supporting
obligations which reference that they secure this Note or the Amended and
Restated Loan and Security Agreement, (4) any security documents and other
supporting obligations which reference that they secure all indebtedness or
other obligations owing from time to time by Borrower to Bank, and (5) any
security documents and other supporting obligations which reference that they
secure all indebtedness from time to time owing from Borrower to Bank other than
consumer credit as defined under the Federal Reserve Board’s Regulation Z
(Truth-in-Lending) (12 CFR 226 et seq.) (“security documents”).

Article IV. Default and Acceleration.

Section 4.1. Late Charges and Expenses. Borrower agrees to pay, upon demand by
Bank or if demand is not sooner made, on maturity of this Note, whether such
maturity occurs by acceleration or on the Maturity Date, for each payment past
due for fifteen (15) or more calendar days, a late charge in an amount equal to
the lesser of (1) four percent (4%) of the amount of the payment past due or
(2) the maximum percentage of the payment past due permitted by applicable law,
or the maximum amount if not expressed as a percentage. If this Note is not paid
in full whenever it becomes due and payable, Borrower agrees to pay all costs
and expenses of collection, including reasonable attorneys’ fees. Borrower
hereby stipulates that reasonable attorneys’ fees shall be fifteen percent
(15%) of the outstanding balance (principal, interest, fees, premiums, charges
and costs and expenses) owing under this Note after default and referral to an
attorney not a salaried employee of Bank.

Section 4.2. Default. Any Event of Default under the Amended and Restated Loan
and Security Agreement shall constitute an event of default (“Event of Default”)
under this Note.

Section 4.3. Acceleration. Upon the occurrence of an Event of Default, (1) the
entire unpaid principal balance of this Note, together with all other amounts
owing and all other amounts to be owing under this Note, shall, at the option of
Bank, become immediately due and payable, without notice or demand, and (2) the
Bank may, both before and after acceleration, exercise any of and all of its
other rights and remedies under this Note and the other loan documents, as well
as any additional rights and remedies it may have at law and it may have in
equity, to recover full payment of the balance (principal, interest, fees,
premiums, charges and costs and expenses) owing under this Note. The failure by
Bank to exercise any of its options shall not constitute a waiver of the right
to exercise same in the event of any subsequent default.

Article V. Miscellaneous.

Section 5.1. Use and Application of Terms. To the end of achieving the full
realization by Bank of its rights and remedies under this Note, including
payment in full of the loan evidenced hereby, in using and applying the various
terms, provisions and conditions in this Note, the following shall apply:
(1) words in the masculine gender mean and include correlative words of the
feminine and neuter genders and words importing the singular numbered meaning
include the plural number, and vice versa; (2) words importing persons include
firms, companies, associations, general partnerships, limited partnerships,
limited liability partnerships, limited liability limited partnerships, limited
liability companies, trusts, business trusts, corporations and legal entities,
including public and quasi-public bodies, as well as individuals; (3) the term
“Note” refers to this Commercial Promissory Note, the term “loan documents”
refers to this Note, the Amended and Restated Loan and Security Agreement and
any security documents and other documents and agreements executed and delivered
to Bank or others on Bank’s behalf in connection with this Note, and the term
“Borrower” refers to all signatories of this Note collectively and severally, as
the context of this Note requires, and all signatories of this Note shall be and
the same are jointly and severally liable hereunder; (4) as the context
requires, the word “and” may have a joint meaning or a several meaning and the
word “or” may have an inclusive meaning or an exclusive meaning; (5) the term
“subsidiary” means any registered organization or other organization (i) the
majority (by number of votes) of the outstanding voting interests of which is at
the time owned or controlled by Borrower, or by one or more subsidiaries of
Borrower, or Borrower and one or more subsidiaries of Borrower, or
(ii) otherwise controlled by or within the control of Borrower or any
subsidiary; (6) the other loan documents shall be applied and construed in
harmony with each other to the end that Bank is ensured repayment of the loan
evidenced by this Note in accordance with the terms of this Note and such other
loan documents, provided that, in the event of a conflict between the terms of
this Note and any other loan documents (on the one hand) and the Amended and
Restated Loan and Security Agreement (on the other hand), the terms of the
Amended and Restated Loan and Security Agreement shall prevail; and this Note
and the other loan documents shall not be applied,



--------------------------------------------------------------------------------

interpreted and construed more strictly against a person because that person or
that person’s attorney drafted this Note or any of the other loan documents;
(7) Bank does not intend to and shall not reserve, charge or collect interest,
fees or charges hereunder in excess of the maximum rates or amounts permitted by
applicable law and if any interest, fees or charges are reserved, charged or
collected in excess of the maximum rates or amounts, it shall be construed as a
mutual mistake, appropriate adjustments shall be made by Bank and to the extent
paid, the excess shall be returned to the person making such a payment;
(8) wherever possible each provision of this Note shall be interpreted and
applied in such manner as to be effective and valid under applicable law, but if
any provision of this Note shall be prohibited or invalid under such law, or the
application thereof shall be prohibited or invalid under such law, such
provision shall be ineffective to the extent of such prohibition or invalidity
without invalidating the remainder of such provision or the remaining provisions
of this Note, or the application thereof shall be in a manner and to an extent
permissible under applicable law; and (9) any capitalized terms used herein and
not defined in the specific section in which they are used shall have the
meanings assigned to such terms in the Loan and Security Agreement.

Section 5.2. Documentary and Intangibles Taxes. To the extent not prohibited by
law and notwithstanding who is liable for payment of the taxes and fees,
Borrower shall pay, on Bank’s demand, all intangible personal property taxes,
documentary stamp taxes, excise taxes and other similar taxes assessed, charged
or required to be paid in connection with the loan evidenced by this Note, or
any extension, renewal or modification of such loan, or assessed, charged or
required to be paid in connection with any of the loan documents.

Section 5.3. Maintenance of Records by Bank. Bank is authorized to maintain,
store and otherwise retain the loan documents in their original, inscribed
tangible forms or records thereof in an electronic medium or other non-tangible
medium which permits such records to be retrieved in perceivable forms.

Section 5.4. Right of Set-off; Recoupment. Upon the occurrence of an Event of
Default, Bank is authorized and empowered to apply to the payment hereof, any
and all money deposited in Bank in the name of or to the credit of Borrower,
without advance notice, and is authorized to offset any obligation of Bank to
Borrower to the payment hereof and is authorized to exercise its rights of
recoupment relative to Borrower.

Section 5.5. Waiver. Borrower waives presentment, demand, protest and notice of
dishonor, waives any rights which it may have to require Bank to proceed against
any other person or property, agrees that without notice to any person and
without affecting any person’s liability under this Note, Bank, at any time or
times, may grant extensions of the time for payment or other indulgences to any
person or permit the renewal, amendment or modification of this Note or any
other agreement executed and delivered by any person in connection with this
Note, or permit the substitution, exchange or release of any security for this
Note and may add or release any person primarily or secondarily liable, and
agrees that Bank may apply all moneys made available to it from any part of the
proceeds from the disposition of any security for this Note either to this Note
or to any other obligation of Borrower to Bank, as Bank may elect from time to
time. No act or inaction of Bank under this Note shall be deemed to constitute
or establish a “course of performance or dealing” that would require Bank to so
act or refrain from acting in any particular manner at a later time under
similar or dissimilar circumstances.

Section 5.6. Jury and Jurisdiction. This Note shall be governed by and construed
in accordance with the substantive laws of the State of South Carolina,
excluding, however, the conflict of law and choice of law provisions thereof,
and except to the extent that the Code of another jurisdiction is otherwise
applicable to the Collateral. Borrower, to the extent permitted by law, waives
any right to a trial by jury in any action arising from or related to this Note.

Section 5.7. Successors and Assigns. This Note shall apply to and bind
Borrower’s and Bank’s heirs, personal representatives, successors and assigns.
All references in this Note to Bank shall include the holder hereof and this
Note shall inure to the benefit of any holder, its successors and assigns; and,
Borrower waives and will not assert against any transferee or assignee of this
Note any claims, defenses, set-offs or rights of recoupment which Borrower could
assert against Bank, except defenses which Borrower cannot waive. Borrower
acknowledges that Customer Numbers and Loan Numbers may be added to this Note
after execution and delivery of this Note by Borrower and if there is a section
denoted “BANK USE ONLY”, the information under such section may also be
completed by Bank after execution and delivery of this Note. In addition, in the
event the date of this Note is omitted, Borrower consents to Bank inserting the
date.



--------------------------------------------------------------------------------

Section 5.8. Master Note. If this Note is designated herein as a MASTER NOTE or
is denoted on Bank’s records as a MASTER NOTE, then this Note evidences a line
of credit and Borrower shall be liable for only so much of the principal amount
as shall be equal to the total of the amounts advanced to or for Borrower by
Bank from time to time, less all payments made by or for Borrower and applied by
Bank to principal, and for interest on each such advance, fees, premiums,
charges and costs and expenses incurred or due hereunder, all as shown on Bank’s
books and records which shall be conclusive evidence of the amount owed by
Borrower under this Note, absent a clear and convincing showing of bad faith or
manifest error. If this is a MASTER NOTE, upon the occurrence of an Event of
Default or the occurrence of an event which, with the giving of notice or a
lapse of time, or both, would become an Event of Default under this Note in
addition to its other rights and remedies, Bank may terminate or suspend
Borrower’s right to receive any future or additional advances under this Note
and the other loan documents.

Section 5.9. Anti-Money Laundering and Anti-Terrorism. Borrower represents,
warrants and covenants to Bank as follows: (1) Borrower (a) is not and shall not
become a person whose property or interest in property is blocked or subject to
blocking pursuant to Section 1 of Executive Order 13224 of September 23, 2001
Blocking Property and Prohibiting Transactions With Persons Who Commit, Threaten
to Commit, or Support Terrorism (66 Fed. Reg. 49079 (2001)), (b) does not engage
in and shall not engage in any dealings or transactions prohibited by Section 2
of such executive order, and is not and shall not otherwise become associated
with any such person in any manner violative of Section 2, (c) is not and shall
not become a person on the list of Specially Designated Nationals and Blocked
Persons, and (d) is not and shall not become subject to the limitations or
prohibitions under any other U.S. Department of Treasury’s Office of Foreign
Assets Control regulation or executive order; (2) Borrower is and shall remain
in compliance, in all material respects, with (a) the Trading with the Enemy
Act, as amended, and each of the foreign assets control regulations of the
United States Treasury Department (31 CFR, Subtitle B, Chapter V, as amended)
and any other enabling legislation or executive order relating thereto, and
(b) the Uniting And Strengthening America By Providing Appropriate Tools
Required To Intercept And Obstruct Terrorism (USA Patriot Act of 2001); and
(3) Borrower has not and shall not use all or any part of the proceeds, advances
or other amounts or sums evidenced by this Note, directly or indirectly, for any
payments to any governmental official or employee, political party, official of
a political party, candidate for political office, or anyone else acting in an
official capacity, in order to obtain, retain or direct business or obtain any
improper advantage, in violation of the United States Foreign Corrupt Practices
Act of 1977, as amended.

Section 5.10. Amendment and Restatement. This Note amends and restates in its
entirety that certain Commercial Promissory Note dated March 14, 2005, as
amended, by and between Borrower and Bank (“Original Note”). The execution of
this Note and the other loan documents executed in connection herewith does not
extinguish the indebtedness outstanding in connection herewith, nor is it
intended to constitute a novation with respect to indebtedness outstanding in
connection with the Original Note.

[Signature Page to Follow]



--------------------------------------------------------------------------------

The undersigned has executed this Note as of the day and year first above
stated.

Notice –Waiver of Right of Appraisal

The laws of South Carolina provide that in any real estate foreclosure
proceeding a defendant against whom a personal judgment is taken or asked may
within thirty days after the sale of the mortgaged property apply to the court
for an order of appraisal. The statutory appraisal value as approved by the
court would be substituted for the high bid and may decrease the amount of any
deficiency owing in connection with the transaction. THE UNDERSIGNED HEREBY
WAIVES AND RELINQUISHES THE STATUTORY APPRAISAL RIGHTS WHICH MEANS THE HIGH BID
AT THE JUDICIAL FORECLOSURE SALE WILL BE APPLIED TO THE DEBT REGARDLESS OF ANY
APPRAISED VALUE OF THE MORTGAGED PROPERTY.

 

BORROWER:     Computer Software Innovations, Inc.     Witness: By:  

/s/ Nancy K. Hedrick

   

/s/ Erika Newsom

Print Name:   Nancy K. Hedrick     Print Name: Erika Newsom Title:  
President/CEO    